Citation Nr: 1809123	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  07-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1985 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing in February 2010.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided over the hearing is no longer with the Board.  The Veteran was notified of this, and in November 2017 elected to forgo an additional Board hearing.

In September 2011, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a Joint Motion for Remand (JMR) in April 2012, the CAVC vacated the Board's decision.

In October 2012, November 2014, and August 2017, the Board remanded the claim for additional development, to include medical opinions.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, clearly and unmistakably pre-existed service.

2.  The evidence of record does not support a finding that the Veteran's schizophrenia was clearly and unmistakably not aggravated by service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is warranted.  38 U.S.C. § 1110, 1111, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his psychiatric disorder, variably diagnosed as schizophrenia, depression, anxiety, PTSD, and bipolar disorder, was aggravated by his military service.  The Board notes that his psychiatric disorder is most consistently assessed as schizophrenia.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 U.S.C. § 1111.

The Veteran entered service in February 1985.  On his December 1984 enlistment medical history he denied a history of hospitalizations, psychiatric symptoms, and having been treated for a mental condition.  His December 1984 enlistment medical examination did not note a psychiatric disorder or symptoms, and indicated a "normal" psychiatric evaluation.  As such, the presumption of soundness attaches to the Veteran.  A psychiatric disorder was not "noted" during his entrance examination.

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The clear and unmistakable evidence standard is an "onerous" and "very demanding" standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

Initially, the Board notes that the evidence or record clearly and unmistakably shows that the Veteran had a pre-existing psychiatric disorder.  The Veteran indicated on his claim for benefits that he had been "mentally ill" for most of his life.  He and his mother provided statements regarding his pre-service court-ordered in-patient psychiatric care in 1980.  Private medical records and Social Security Administration (SSA) records additionally show that the Veteran suffered from hallucinations and delusions starting in 1980.  Texas Department of Health Services noted that the Veteran was hospitalized for 51 days from October 1980 to January 1981.  During his hospitalization, the Veteran was diagnosed with disorganized schizophrenia and obsessive compulsive disorder.  The lay and medical evidence of record clearly and unmistakably shows that the Veteran's psychiatric disorder (schizophrenia) existed prior to service.

However, the Board finds that VA cannot show that the Veteran's psychiatric disorder clearly and unmistakably was not aggravated by service.  As such, the claim must be granted.

The Veteran's service treatment records do not include any treatment for or diagnosis of a psychiatric disorder in service.  The Veteran's service personnel records show that from 1985 to, at least, 1991, he was able to complete his tasks and move up in rank.  The Veteran was promoted to staff sergeant in 1987.  In 1988, his evaluations noted that he had "minor shortcomings with his technical skill and sound judgment on duty as well as off duty," but he had otherwise was able to lead soldiers in training and positive remarks were provided.  By 1992 (possibly 1991, but the record is barely legible), the Veteran's reviews started to become negative, and although he showed "great spirit" his "leadership ability" was on "constant downfall."  He was also noted to not "take pride in his appearance."  By March 1993, the performance evaluations indicated that he needed improvement in personal appearance, lacked confidence to lead soldiers, needed to improve MOS (military occupational specialty) knowledge, made mistakes in commons skills, displayed poor judgement in passing several bad checks, and he displayed little confidence or enthusiasm.  He was found several times "goofing off in barracks," and he did not know his job well enough to train lower enlisted.  He was relieved of his command.  He was not recommended for promotion.

In November 1992, a commanding officer recommended that the Veteran be given a bar to re-enlistment.  The certificate requesting a local bar to re-enlistment noted he had to be counseled for nonpayment of debt, and bounced two checks.  He was given a letter of reprimand for failing to wear a seatbelt in a military vehicle, and he also falsified a report while Sergeant of the Guard.  Lastly, he had numerous counseling statements showing unsuitability as an NCO.  His DD 214 reflects that he had a local bar to re-enlistment established.

During an August 2010 VA examination, the Veteran stated that he was able to do his job in the service quite well, "even though toward the end...he began to hear some whisperings again, as he had done before service."  The examiner noted that the Veteran's schizophrenia had been "somewhat up and down since his release form service in 1993."  The examiner opined that the Veteran's schizophrenia preceded service and was "not significantly aggravated in service."

An October 2012 VA examination noted the Veteran's medical and social history, and related that his discharge from service appeared to be "related to an increase in his schizophrenia symptoms, particularly auditory hallucinations."  He was noted to have been diagnosed with schizophrenia in 1981, and from 1981 until he started receiving effective treatment in 2004, he had "periods of relatively high functioning interspersed with periods of more severe symptoms, particularly hallucinations."  The Veteran had "a period of increased symptoms towards the end of his military career, which appears to have been a factor in his discharge."  After discharge, he had variable functioning until 2004 when he improved as a result of a "well-managed medication regime."  The examiner provided a negative medical opinion, and noted that the variable schizophrenia symptoms he experienced prior to 2004 were "typical" of untreated schizophrenia.  "It would appear that the Veteran did experience some hallucinations towards the end of his military service," but the examiner felt this was just "par for the course of untreated schizophrenia."  A January 2014 VA medical opinion repeated much of the same from the 2010 examination, and noted that there was "nothing to indicate that his military service altered the course of the disorder."  The Board notes that it is VA's responsibility to show that a disability was clearly and unmistakably not aggravated by service, whereas these medical opinions would place the burden of showing aggravation on the Veteran.  

In October 2014, private psychologist M.S. provided an evaluation report in support of the Veteran's claim.  During this evaluation, the Veteran reported a few incidents in service that he found were "stressful."  He reported that he was reprimanded for use of alcohol in service, as well as the issues described on his bar from re-enlistment certificate.  He stated he used alcohol in service to deal with his feelings of isolation and difficulty coping with stress.  The psychologist diagnosed PTSD, but noted that the Veteran's previously diagnosed schizophrenia had "remitted significantly well such that the military" found him fit to enter service.  The evaluator felt that some of the in-service traumas described by the Veteran (being assaulted, setting off false explosives during a training exercise, feeling harassed by another superior) "could have easily exacerbated any preexisting difficulties."

An October 2015 fee-basis VA examination noted that the military did not aggravate the Veteran's disorder beyond its natural progression.  

In August 2016, clinical psychologist J.F. provided a detailed review of the Veteran's medical history and provided a positive opinion regarding his current claim.  Her report includes a significant detailing of the Veteran's medical history, and a thorough review of the evidence of record.  The psychologist diagnosed schizophrenia under the DSM-V.  She stated that it was more likely than not that his current schizophrenia was a continuation of the schizophrenia diagnosed prior to service.  She noted that schizophrenia was a chronic illness, with some people experiencing periods of exacerbation and remission of active symptoms, while others had a course of progressive deterioration.  She opined that it was at least as likely as not that the Veteran's stressful experiences in service may have aggravated his schizophrenia.  She also noted that being in service, and "being outside of his familiar environment could be construed as a stressful experience" itself.  She argued that "stressful life events, such as those reported by [the Veteran] during his military service may have aggravated his schizophrenia beyond the natural progression of the disease.  There is evidence (e.g. NCO evaluation report, 1993) that his performance declined over the course of his service."

The positive medical opinions of record found that there is a possibility that the Veteran's schizophrenia was aggravated by his military service.  The negative medical opinions of record do not meet the onerous standard of proving that his schizophrenia was not aggravated by service.  Additionally, the Veteran's personnel records show a decline in his performance and an increase in poor judgment at the end of his service.  He had a local bar to re-enlistment, and the Veteran has stated he continued to have auditory hallucinations in service which increased at the end of his period of service.  The Veteran described his attempt to promote to NCO was a stressful experience, and he described paranoid thoughts during this period of service.  As such, the Board concludes that the presumption of soundness has not been rebutted, as the record does not clearly and unmistakably show that his schizophrenia was not aggravated by service.  There is also no question that the Veteran's current schizophrenia is a continuation of the disease process that began in service.  Entitlement to service connection for an acquired psychiatric disorder, most commonly described as schizophrenia, is warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


